RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit Rule 206
                                    File Name: 09a0169p.06

                UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________

                                               X
                                                -
 DERRICK BELL,
                                                -
                             Petitioner-Appellant,
                                                -
                                                -
                                                             No. 08-1775
           v.
                                                ,
                                                 >
                                                -
                                                -
 KURT JONES, Warden, Carson City

                        Respondent-Appellee. -
 Correctional Facility,
                                                -
                                               N
                              Filed: May 12, 2009
          Before: MERRITT, MARTIN, and SUHRHEINRICH, Circuit Judges.

                                     _________________

                                           ORDER
                                     _________________

        Derrick Bell petitions for rehearing en banc of this court’s order entered January 6,
2009, by a single judge of this court denying his application for a certificate of appealability.
The petition was initially referred to a panel of three judges on which the original deciding
judge does not sit. After review of the petition, this panel composed of one active judge and
two senior judges issued an order announcing its conclusion that the original application was
properly denied. The petition was then circulated to all of the active judges of the court.

        No active judge nor the senior judges of this panel having requested a vote on the
suggestion for an en banc rehearing, the panel now, pursuant to established court procedures,
denies the petition for rehearing en banc.

                                                   ENTERED BY ORDER OF THE COURT

                                                         /s/ Leonard Green
                                                   ___________________________________
                                                                 Clerk




                                               1